DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama (U.S. Patent Application Publication 2017/0373676, hereafter Kaeriyama) in view of Rachala et al. (U.S. Patent 10,547,273, hereafter Rachala).
Claim 7:  Kaeriyama teaches a method (Figure 13) comprising: 
determining a value (via GDV), the electrical system including a first transistor (TR); 
selecting a drive strength responsive to the value (via IDVC); and 
generating an output signal (to PN2) having a current corresponding to the selected drive strength (via the number of transistors enabled in IDVC).  
Kaeriyama does not specifically teach a process variation determiner.  Rachala teaches a process variation determiner (Figure 1) to determine a value indicative of a gate oxide thickness of an electrical switch in an electrical system (via Figure 1, IOFF of 107 which is the input to the current mirror 103 is dependent on the oxide capacitance of 107, which is necessarily dependent on the oxide thickness; column 3 lines 17-39) by:
inducing a current (via 109) through a transistor (107) by coupling the control terminal of a transistor to a constant voltage source (109; column 2 lines 53-61); 
measuring a switching speed of the transistor (via output IMIRROR in Figure 1 of Rachala, to determine the selected drive strength via IDVC and dV/dt of Kaeriyama; Figure 13 and [0130]) to determine the current through the transistor (via output IMIRROR; Figure 1 of Rachala); and 
correlating the current though the transistor to a gate oxide thickness value (via IOFF; column 3 lines 17-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the process variation determiner taught by Rachala in the circuit of Kaeriyama to provide a temperature sensor (Abstract of Rachala). 

Claim 8:  The combined circuit further teaches sensing a system parameter of the electrical system (via CMP4n, CMP4p; Figure 13 of Kaeriyama), the selecting of the drive strength being responsive to the system parameter (via IDVC; Figure 13 of Kaeriyama), the system parameter including at least one of an input voltage corresponding to the first transistor, an output current corresponding to the first transistor, or a silicon temperature (output current dI/dt; Figure 13 of Kaeriyama).

Claim 10:  The combined circuit further teaches that the selecting of the drive strength (via IDVC; Figure 13 of Kaeriyama) is responsive to a switching speed (via dV/dt) and a gate oxide breakdown voltage of the first transistor (Figure 1 of Rachala).  

Claim 11:  The combined circuit further teaches including adapting the drive strength of a driver responsive to a control signal (via GDV; Figure 13 of Kaeriyama).  

Claim 12:  The combined circuit further teaches that the first transistor is at least one of a power switch, a transistor, a power transistor, or a relay (transistor 107; Figure 1 of Rachala).  

Claim 13:  The combined circuit further teaches that driving the first transistor (107; Figure 1 of Rachala) controls a flow of current in the electrical system (via IOFF and IMIRROR).

Allowable Subject Matter
Claims 1-6, 14-17, 19, 21 and 22 are allowed for the reasons stated in the Non-Final Rejection dated February 18, 2022.

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. Applicant asserts that Kaeriyama does not teach measuring a switching speed of the transistor to determine the current through the transistor. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combined circuit teaches measuring a switching speed of the transistor (via output IMIRROR in Figure 1 of Rachala, to determine the selected drive strength via IDVC and dV/dt of Kaeriyama; Figure 13 and [0130]) to determine the current through the transistor (via output IMIRROR; Figure 1 of Rachala).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849